Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Notice is in response to the after final amendment filed on 01/11/2022.
	Currently, claims 1, 2, 4-10, 17-18 and 20-24 are pending with the finality of the previous rejection withdrawn and prosecution reopened to issue this notice of allowance.  


Allowable Subject Matter
1.	Claims 1, 2, 4-10, 17-18 and 20-24 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“the opening defining the lateral extent of the p-doped Group III nitride material for the gate structure”
“after forming the recess, increasing a width of the opening in the hard mask; and exposing a portion of the of the first Group III nitride barrier layer adjacent at least one side wall of the recess”
“wherein the p-doped Group III nitride material is subsequently formed in the recess and on the exposed portion of the first Group III nitride barrier layer”  

b.	The limitations in claim 10:  
”after forming the recess, increasing a width of the opening in the hard mask by a length ls on a source side of the recess and exposing a portion of the first Group III nitride barrier layer adjacent the source side of the recess having a length ls” 
d on a drain side of the recess and exposing a portion of the first Group III nitride barrier layer adjacent the drain side of the recess having a length ld, wherein 0 nm < ld <= 200 nm, preferably 10 nm <= ld <= 100 nm, 0 nm < ls <= 500 nm and ls>ld”
“forming a second Group III nitride barrier layer in the recess and on the exposed portions of the first Group III nitride barrier layer”
“forming the p-doped Group III nitride material on the second Group III nitride barrier layer, wherein the opening in the hard mask defines the lateral extent of the second Group III nitride layer”

c.	The limitations in claim 17:  
”the opening defining the lateral extent of the p-doped Group III nitride material for the gate structure;”
”after forming the recess, increasing a width of the opening in the hard mask; and exposing a portion of the first Group III nitride barrier layer adjacent at least one side wall of the recess,“
“wherein the p-doped Group III nitride material is subsequently formed in the recess and on the exposed portion of the first Group III nitride barrier layer”

when considered along with the rest of the method distinguishes over the prior art of record as there is no prior method or a reasonably obvious variant thereof.  Notable differences include that this method includes: 
a.  a specific opening defining a specific lateral extent of a specific p-doped Group III nitride material for a specific gate structure, after forming a specific recess, increasing a width of the opening in a specific hard mask and exposing a portion of the of a specific first Group III nitride barrier layer adjacent at least one side wall of the recess, and wherein the p-doped Group III nitride material is subsequently formed in the recess and on the exposed portion of the first Group III nitride barrier layer.  
s on a source side of the recess and exposing a portion of a specific first Group III nitride barrier layer adjacent the source side of the recess having a length ls, increasing a width of the opening in the hard mask by a length ld on a drain side of the recess and exposing a portion of the first Group III nitride barrier layer adjacent the drain side of the recess having a length ld, wherein 0 nm < ld <= 200 nm, preferably 10 nm <= ld <= 100 nm, 0 nm < ls <= 500 nm and ls>ld, forming a second Group III nitride barrier layer in the recess and on the exposed portions of the first Group III nitride barrier layer, forming a specific p-doped Group III nitride material on the second Group III nitride barrier layer, wherein the opening in the hard mask defines the lateral extent of the second Group III nitride layer.  
c.  a specific opening defining a specific lateral extent of a specific p-doped Group III nitride material for a specific gate structure, after forming a specific recess, increasing a width of the opening in a specific hard mask; and exposing a portion of a specific first Group III nitride barrier layer adjacent at least one side wall of the recess, and wherein the p-doped Group III nitride material is subsequently formed in the recess and on the exposed portion of the first Group III nitride barrier layer.  

As to claim 1, 10 and 17 the office here references the previous action’s detailed reasons for allowance regarding claims 1, 10 and the old claim 19 (now moved up into claim 17).  

The limitations in claims 1, 10 and 17 are sufficient to distinguish claims 2, 4-9, 18 and 20-24 which depend from claims 1, 10 and 17 over the art of record.  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891